Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 13-17 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Ganitzer et al US2019/0088550.

Pertaining to claim 1, Ganitzer teaches a semiconductor chip package, comprising: 
a substrate 1168 (note substrate does not describe a specific type of material or function on that it is a supporting layer) having a top surface and a bottom surface; 
a semiconductor device 1132 mounted on the top surface of the substrate, wherein a gap is provided between the semiconductor device and the top surface of the substrate See Figure 21; and 
a pre-cut laminate epoxy sheet 1141/1142 disposed on the top surface of the substrate and around a perimeter of the semiconductor device [0179]-[0181].


    PNG
    media_image1.png
    498
    738
    media_image1.png
    Greyscale


Pertaining to claim 5, Ganitzer teaches the semiconductor chip package according to claim 1, wherein the semiconductor device comprises four sidewalls, which are all covered with the pre-cut laminate epoxy sheet. [0181]

Pertaining to claim 6, Ganitzer teaches the semiconductor chip package according to claim 1, wherein the pre-cut laminate epoxy sheet is a multi-layer laminate epoxy sheet comprising a first epoxy layer 1141 and a second epoxy layer 1142.

Pertaining to claim 7, Ganitzer teaches the semiconductor chip package according to claim 6, wherein the gap between the semiconductor device and the top surface of the substrate is filled with the first epoxy layer 1141 see Figure 21.

Pertaining to claim 8, Ganitzer teaches the semiconductor chip package according to claim 6, wherein the first epoxy layer and the second epoxy layer both comprise epoxy resin and filler. Ganitzer teaches epoxy with filler [0114]-[0115]

Pertaining to claim 9, Ganitzer teaches the semiconductor chip package according to claim 6, wherein the first epoxy layer has a composition that is different from a composition of the second epoxy layer.  “Composition” broadly can include such parameters such as thickness/shape see Figure 21.


Pertaining to claim 13, Ganitzer teaches a method for fabricating a semiconductor chip package, comprising: 
providing a substrate 1168 (note substrate does not describe a specific type of material or function on that it is a supporting layer) having a top surface and a bottom surface; 
mounting a semiconductor device 1132 on the top surface of the substrate, wherein a gap is provided between the semiconductor device and the top surface of the substrate See Figure 21; and 
forming a pre-cut laminate epoxy sheet 1141/1142  on the top surface of the substrate around a perimeter of the semiconductor device [0179]-[0181].

Pertaining to claim 14, Ganitzer teaches the method according to claim 13, wherein the pre-cut laminate epoxy sheet is a multi-layer laminate epoxy sheet comprising a first epoxy layer 1141 and a second epoxy layer 1142.

Pertaining to claim 15, Ganitzer teaches the method according to claim 14, wherein the gap between the semiconductor device and the top surface of the substrate is filled with the first epoxy layer 1141 see Figure 21.

 Ganitzer teaches epoxy with filler [0114]-[0115]

Pertaining to claim 17, Ganitzer teaches the method according to claim 14, wherein the first epoxy layer has a composition that is different from a composition of the second epoxy layer. “Composition” broadly can include such parameters such as thickness/shape see Figure 21.


Allowable Subject Matter
Claims 2-4, 10, 12, 18- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/21/22